ALLOWABILITY NOTICE


Continued Examination Under 37 CFR 1.114

A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 1/5/2022 after final rejection 10/12/2021 and advisory action of 12/21/2021. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/7/2021 has been entered. Claims 1-16 are currently pending.

Allowable Subject Matter

Claims 1-16 are allowed.

The following is an examiner’s statement of reasons for allowance: the allowability resides in the overall structure and functionality of the apparatus as recited in the independent claims 1 and 2 in combination with their respective depended claims.
Claim 1 as amended recites the limitations “a cooling fin arranged in the flow portion, wherein the change in width of the flow portion in the first direction is outside a perimeter of the cooling fin and the shape of the flow path outside the perimeter of the cooling fin is substantially rectangular”. Further, claim 2, as amended, recites the limitations: “the case portion includes a floor plate having four corner portions, the flow portion is arranged between the floor plate and a bottom surface of the ceiling plate, the first open portion for connecting the flow portion to the at least one corner portion of the floor plate, and a distance from the first open portion to the first constricted portion in the second direction is less than a distance from the first open portion to a center position of the floor plate in the second direction”.
The aforementioned limitations in combination with all remaining limitations of the respective independent claims 1 and 2, are believed to render said independent claims 1 and 2 and all claims depending therefrom allowable over the prior art of record, taken alone or in combination.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047. The examiner can normally be reached Monday-Thursday, between 10 am and 8:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/ interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835